DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2, 4-9, 11-16, and 18-20 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on 26 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10713252 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. Kirby Turner on 8 March 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method for performing a single natural language query, the method comprising: 
receiving [[a]] the single natural language query including a first section and a second section for requesting data pertaining to computer system elements of a computing system, wherein 
the computer system elements comprise a plurality of physical resources and/or virtualized resources of the computing system, and 
the second section is appended to the first section via a contingency clause; 
converting the first section of the single natural language query into an original query portion 
utilizing the original query portion to access at least one data set to obtain a first set of result information corresponding to an initial computer system element included in the computing system and represented as an initial vertex in a graph database; and 
in response to detecting the contingency clause in the single natural language query[[,]]:
converting the second section of the single natural language query into a contingency query portion; and
utilizing both the contingency query portion and the obtained first set of result information to access the at least one data set to obtain a second set of obtained first set of result information.  
Claim 2. (Currently Amended) The method of claim 1, wherein the first section includes an original clause of the single natural language query 
Claim 3. (Canceled) 
Claim 4. (Currently Amended) The method of claim 1, wherein the at least one data set includes at least the graph database.  
Claim 5. (Currently Amended) The method of claim 4, wherein the accessing the at least one data set using the obtained first set of result information includes traversing edges of the graph database from [[a]] the initial vertex 
Claim 6. (Currently Amended) The method of claim 4, wherein the at least one data set and the graph database are associated with one or more data management systems.  
Claim 7. (Currently Amended) The method of claim 1, further comprising resetting a traversal algorithm to designate a new initial element upon converting the second section to [[a]] the contingency query portion.  


Claim 8. (Currently Amended) A system for performing a single natural language query, the system comprising: 
a processor; and 
a query engine implemented using the processor, wherein the query engine is configured for: 
receiving [[a]] the single natural language query including a first section and a second section for requesting data pertaining to computer system elements of a computing system, wherein 
the computer system elements comprise a plurality of physical resources and/or virtualized resources of the computing system, and 
the second section is appended to the first section via a contingency clause, 
converting the first section of the single natural language query into an original query portion 
utilizing the original query portion to access at least one data set to obtain a first set of result information corresponding to an initial computer system element included in the computing system and represented as an initial vertex in a graph database, and 
in response to detecting the contingency clause in the single natural language query[[,]]:
converting the second section of the single natural language query into a contingency query portion, and
 
utilizing both the contingency query portion and the obtained first set of result information to access the at least one data set to obtain a second set of result information for at least one descendant vertex or ancestor vertex represented in the graph database and related to the initial computer system element included in the obtained first set of result information.  
Claim 9. (Currently Amended) The system of claim 8, wherein the first section includes an original clause of the single natural language query 
Claim 10. (Canceled)
 Claim 11. (Currently Amended) The system of claim 8, wherein the at least one data set includes at least the graph database.  
Claim 12. (Currently Amended) The system of claim 11, wherein the query engine is further configured for traversing edges of the graph database from [[a]] the initial vertex 
Claim 13. (Currently Amended) The system of claim 11, wherein the at least one data set and the graph database are associated with one or more data management systems.  
Claim 14. (Currently Amended) The system of claim 8, wherein the query engine is further configured for resetting a traversal algorithm to establish a new initial element upon converting the second section to [[a]] the contingency query portion.  
Claim 15. (Currently Amended) A non-transitory computer readable medium having stored thereon executable instructions which, when executed by a processor of a computer, cause the computer to perform steps comprising: 
receiving a single natural language query including a first section and a second section for requesting data pertaining to computer system elements of a computing system, wherein 
the computer system elements comprise a plurality of physical resources and/or virtualized resources of the computing system, and 
the second section is appended to the first section via a contingency clause; 
converting the first section of the single natural language query into an original query portion 
utilizing the original query portion to access at least one data set to obtain a first set of result information corresponding to an initial computer system element included in the computing system; and 
in response to detecting the contingency clause in the single natural language query[[,]]: 
converting the second section of the single natural language query into a contingency query portion; and
obtained first set of result information.  
Claim 16. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the first section includes an original clause of the single natural language query 
Claim 17. (Canceled)  
Claim 18. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the at least one data set includes at least the graph database.  
Claim 19. (Currently Amended) The non-transitory computer readable medium of claim 18, wherein the accessing the at least one data set using the result information includes traversing edges of the graph database from [[a]] the initial vertex 
Claim 20. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the steps further comprise resetting a traversal algorithm to establish a new initial element upon converting the second section to [[a]] the contingency query portion.
	

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Sarikaya et al. (Pub. No. US 2017/0249309) teaches processing natural language queries that contain one or more conditional statements. Aspects of the technology include identifying the portions of a conditional query that relate to the condition(s) that must be met (e.g., the condition portion) and identifying the portions of the conditional query that relate to the action(s) (e.g., the action portion) a computer application is meant to take once the condition(s) are met. In aspects, various applications and arguments are identified from the conditional natural language query so that the appropriate action may be taken once the condition has been met. The actions, conditions, applications, and arguments for the application may be sent to an application or service for processing.
ii)	Totale et al. (Pat. No. US 10,191,734) teaches a method for software application optimization using natural language-based queries. The method includes obtaining a user-provided query. The user-provided query includes a constraint to be used for an identification of an application element that matches the constraint, from a set of application elements of a software application. The user-provided query is a string that includes a human language sentence. The method further includes deriving a formalized query from the user-provided query by translating the user-provided query into a syntactic construct of segmented sentence elements and obtaining the application element that matches the constraint. Obtaining the application element that matches the constraint includes deriving a pattern representation of the user-provided query from the 
iii)	Agarwal et al. (Pat. No. US 9,767,197) teaches a datacenter management system uses data collection proxies to collect performance data and configuration data for different physical and virtual entities in the datacenter. A schema is used to represent the different entities, entity relationships, and entity properties in the datacenter. A search engine identifies the intent of a natural language based search query based on the schema and a datacenter dictionary. The search engine then searches the data based on the search query intent. A dictionary manager converts both periodic and aperiodic data into a time series. This allows the search engine to operate as a time machine identifying both performance data and configuration data for any selectable time period.
iv)	Broecheler (Pub. No. US 2018/0081937) teaches at least a portion of a graph database having a plurality of vertex-centric indices is stored. A virtual edge to be generated is identified based on a plurality of edges of the graph database. The virtual edge connecting at least a pair of vertices that were not previously directly connected is generated. The plurality of vertex-centric indices is updated to include information about the virtual edge. 
v)	Banner et al. (Pub. No. US 2014/0372413) teaches a subgraph in a main graph of interconnected objects may be used to generate a list of objects that associates the input objects in a query. A link between each pair of objects in the main graph may represent a distance measure or metric between each pair of objects. The subgraph may be such that a total distance between each pair of input objects and a 
vi)	Puz et al. (Pub. No. US 2005/0050046) teaches two phase intermediate query security using access control. A networked client-server computer system having a plurality of users of the client-server system and including software performing database queries via a DBMS for users of the system implements the method. The method includes receiving a query string from one of the users by the client system, the query string including references to database objects. The received query string is transformed by the client system to an intermediate query string, and a first phase query security is performed by the client system including identifying the referenced database objects and inserting a security marker into the intermediate query string for each respective identified database object, and sending the intermediate query string to the server system.
vii)	Anderson et al. (Pat. No. US 10,572,561) teaches a search query can be a text string including one or more search terms and can include multiple portions of the search query for performing multiple related searches. The multiple portions can be transmitted concurrently and include an identification of each of the multiple portions of the query. In some implementations, only the first portion of the search query is initially transmitted, and a second (or subsequent) portion of the query is transmitted later, for 
viii)	Brum et al. (Pat. No. US 10,747,742) teaches storing a plurality of indices, each index associated with a plurality of the at least a portion of the log data and identifying a period of time associated with the plurality of the at least a portion of the log data, wherein executing the search on the log data comprises dividing the search into a plurality of sub-searches based on an identification of one or more indices of the plurality of indices that identify a period of time that satisfies the time range.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-2, 4-9, 11-16, and 18-20:
In interpreting the claims filed on 26 January 2022, in light of the available prior art, the prosecution histories of the instant application and all related application(s) associated with the Terminal Disclaimer above, and the interview dated 8 March 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 8 and 15.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   March 9, 2022